 Case 1:93-cv-00547-RGA Document 86 Filed 06/08/20 Page 1 of 9 PageID #: 87



                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

VERNON ERNEST DORIAN CEPHAS , :

            Plaintiff,

      V.                                     Civ. No. 93-547-RGA

C/0 DAVE DUPRON ,

            Defendant.



Vernon Ernest Dorian Cephas, James T. Vaughn Correctional Center, Smyrna,
Delaware. Pro Se Plaintiff.

Stephen M Ferguson , Deputy Attorney General , Delaware Department of Justice,
Wilmington , Delaware.



                                 MEMORANDUM




June 8, 2020
Wilmington , Delaware
     Case 1:93-cv-00547-RGA Document 86 Filed 06/08/20 Page 2 of 9 PageID #: 88




Isl Richard G. Andrews
ANDREWS, U.S. District Judge

         Plaintiff Vernon Ernest Dorian Cephas , an inmate at the James T. Vaughn

Correctional Center in Smyrna , Delaware , proceeds prose. In 1993 he filed this action

pursuantto 42 U.S.C. § 1983.      In 1996 he was awarded monetary damages following a

bench trial. ·The Court has jurisdiction pursuantto 28 U.S .C. § 1331 . Before the Court

are Plaintiffs renewed motion forwrit of execution and motion to refresh judgment.

(0.1. 75 , 82).

I.       BACKGROUND

         On December 5, 1996, the Court found in favor of Plaintiff and against Defendant

CIO Dave Du pron and entered judgment in the sum of $250. (0.1. 61 , 62 , 63). On

May 23, 2001 , Plaintiff wrote to the Clerk of Court and asked for issuance of a writ of

execution in his favorpursuantto the 1996 judgment.        (0 .1. 67) . The Court issued a

deficiency notice and also advised Plaintiff that service was required upon counsel for

Defendant. (0 .1. 68).

         On January 3, 2018 , Plaintiff requested a copy of the court docket, which was

mailed to him on January 5, 2018.     (0 .1. 69, 70). On August 27, 2018 , the Court

received Plaintiffs letter stating , "I believe that I have never received [the $250]," and

asking for assistance.   (0 .1. 71 ). On September 25 , 2018 , almost twenty-two years

after entry of judgment, Plaintiff filed a motion for writ of execution to compel payment of

the judgment plus interest. 1 (0.1. 72). On December 14, 2018 , the Court denied the




1 In Delaware, there is "a rebuttable common law presumption of payment after twenty
years." Gamles Corp. v. Gibson , 939 A.2d 1269, 1272 (Del. 2007).

                                              1
      Case 1:93-cv-00547-RGA Document 86 Filed 06/08/20 Page 3 of 9 PageID #: 89




motion for writ of execution without prejudice to properly renewing the motion with the

documents required for issuance of a writ of execution . (D .I. 73, 74).

          On September 5, 2019 , Plaintiff filed a second motion for writ of execution (D.I.

75).     On March 2, 2020 , Defendant filed a response to the motion after being given an

extension of time to investigate whether the judgment had been satisfied . (0 .1. 81 ).     A

few days later, Plaintifffiledamotionto refresh judgment. (0 .1. 82).      In turn,

Defendant filed a reply.     (D .I. 85).

II.       LEGAL STANDARDS

          Ru le 69(a) of the Federal Rules of Civil Procedure provides as follows :

          (a) In General.
          (1) Money Judgment; Applicable Procedure. A money judgment is
          enforced by a writ of execution, unless the court directs otherwise . The
          procedure on execution--and in proceedings supplementary to and in aid
          of judgment or execution--mustaccord with the procedure of the state
          where the court is located , but a federal statute governs to the extent it
          applies.
          (2) Obtaining Discovery. In aid of the judgment or execution , the
          judgment creditor or a successor in interest whose interest appears of
          record may obtain discovery from any person--including the judgment
          debtor--as provided in these rules or by the procedure of the state where
          the court is located.

Fed. R. Civ. P. 69. This Court's Local Rules provide that, "Proceedings on executions

shall be in accordance with Fed . R. Civ. P. 69.    In all cases in which a party seeks a

writ of execution, the parties shall submit the completed proposed form of the writ to the

Clerk." D. Del. LR 69.1.

Ill.      DISCUSSION

          A.    Writ of Execution

          Judgmentwas entered on December 5, 1996. (D.I. 63).         In his September 25,

2018 motion to enforce judgment, Plaintiff states that Defendant has not satisfied the

                                               2
  Case 1:93-cv-00547-RGA Document 86 Filed 06/08/20 Page 4 of 9 PageID #: 90



judgment, although it appears from another filing that he is not sure. (See D.I. 71 , 72).

Plaintiffs September 5, 2019 , motion for writ of execution is identical to the one he filed

on September 25 , 2018.      (Compare D.I. 72 to D.I. 75).

         Defendant opposes the motion on the grounds that:        (1) the judgment is now

twenty-three years old , and there is a rebuttable common law presumption of payment

after twenty years ; (2) Plaintiff has never filed a motion to refresh the judgment, a

requirement for its execution ; and (3) Plaintiff failed to follow the correct procedure for

collecting on the judgment.     (D.I. 81 ).

         To support his opposition , Defendant provided the affidavit of Delaware

Department of Correction Controller Ill Kimberly Girantino . She has personal

knowledge of efforts made by the DDOC to locate records evidencing a $250 payment

to satisfy the judgment awarded Plaintiff. (D .I. 81-1 ). She states that any voucher

evidencing paymentto Plaintiff would have been destroyed in the ordinary course of

business many years ago underthe State of Delaware's general retention schedule.

(Id.).   The general retention schedule retains vouchers for three years and , after a

successful audit, the vouchers are destroyed . (/d.).      The James T. Vaughn

Correctional Center business office searched its records , including records of Plaintiffs

commissary account where the payment would have been deposited . The oldest

records date back to 1999.      (Id.).   The DDOC Central Offender Records were also

searched and no records were found in Plaintiff's file related to the matter.      (Id.).

         After Defendant filed his response , Plaintiff filed a motion to refresh the judgment.

(D .I. 82). He states that he has not collected or executed on the judgment because of

his ignorance. (Id. at 1).    In addition , Plaintiff states th at after reviewing Defendant's

response (see D.I. 81) , he "is more sure tha[n] (99 %) sure that he has never received

                                                3
  Case 1:93-cv-00547-RGA Document 86 Filed 06/08/20 Page 5 of 9 PageID #: 91



payment from defendant." (D.1. 82 at 2) . He states that his attempt to execute the

judgment in 2001 "clearly indicates he hadn 't received payment," and, coupled with

Defendant's admission that Plaintiffs commissary account records since 1999 contain

no record of a deposit, neither the State nor Defendant can reasonably argue that the

judgment has been satisfied .

        A judgment is a court's final determination of the rights and obligations of the

parties in a case . Black's Law Dictionary 388 (3d pocket ed . 2006).     The Court,

however, cannot guarantee that the prevailing party will collect on the judgment.

As noted , the procedures for collecting a judgment are set forth in the federal and local

rules . See Fed. R. Civ. P. 69 ; D. Del. LR 69.1.   Pursuantto Fed. R. Civ. P. 69(a) , th is

Court's practice and procedure follows the practice of the Delaware State Courts.        See

Del. Super. Ct. Civ. P. R. 69 . The procedure typically requires the filing of a motion for

writ of execution , accompanied by proposed form writ of execution and a praecipe.

        A written receipt of payment in full , or a returned check, raises a presumption of

payment; an acknowledgement of payment also ra ises the presumption ; the

cancellation of a security instrument raises the presumption ; and a lapse of time, usually

twenty years, also raises the presumption of payment.      See In re Mortgage of Kallas ,

1989 WL 206399 , at *1 (Del . Su per. Ct. Dec. 21 , 1989); see also Guayaquil & Quito Ry.

Co. v Suydam Holding Corp. , 132 A.2d 60 , 66 (Del. 1957); Gamles Corp. , 939 A.2d at

1272.

        As Defendant points out, the judgment is now twenty-three years old, and there

is a rebuttable common law presumption of payment after twenty years.        Plaintiff rel ies

upon JlVCC commissary records dating back to 1999, which do not indicate the

judgmentamountwas deposited into his prison trust account. However, the judgment

                                              4
  Case 1:93-cv-00547-RGA Document 86 Filed 06/08/20 Page 6 of 9 PageID #: 92



was entered in December 1996 and records beginning three years later do nothing to

rebut the presumption thatthe debt may have been paid between entry of the 1996

judgment and 1999. Records were searched , but Plaintiff's inordinate delay made it

impossible to review records that could have shown payment. In addition, the Court

observes that initially Plaintiff was not sure whether the judgment had been satisfied.

Interestingly, after receiving Defendant's opposition , Plaintiffs position changed, and he

is now 99 percent sure that he never received payment and contends that his 2001

attempt to execute the judgment (i.e. , letter to Clerk of Court) is a clear indicatorthat he

had not received payment. Having considered the evidence of record and the parties'

positions, the Court concludes that Plaintiff has failed to rebut the common law

presumption of payment after twenty years . I acknowledge that Plaintiff's letter to the

Clerk of the Court in 2001 provides some support for his position , but, on the other

hand , oncetheClerktold him he had to notifycounselfortheotherside, he took no

further action for more than sixteen years. There is no explanation for the lengthy

period of inaction . Therefore , I cannot conclude that the payment was not made

sometime in the three years between 1996 and 1999. I do notthinktheevidence

offered is sufficiently probative to rebut the common law presumption . Therefore , the

motion will be denied forth is reason .

       Further grounds for denial of the motion are that by the time Plaintiff filed the

second motion for writ of execution, the December 5, 1996 judgment was nearly twenty-

three years old. It had therefore lapsed , and it had never been refreshed . Finally,

despite being advised of th is Court's procedure , Plaintiff once again failed to follow the

correct procedure for collecting the December 5, 1996 judgment as he failed to provide

a proposed form writ of execution

                                              5
    Case 1:93-cv-00547-RGA Document 86 Filed 06/08/20 Page 7 of 9 PageID #: 93



        For these reasons, the Court will deny the second motion for writ of execution.

        B.    Motion to Refresh Judgment

        The Court turns nextto Plaintiff's motion to refresh judgment.       (0.1. 82).   Given

my ruling that Plaintiff has not overcome the presumption of payment, I do not

necessarily need to rule on this motion. But since ruling on it provides an alternate basis

for the decision , I will decide it. As discussed above , Plaintiff filed a motion to refresh the

judgment when he replied to Defendant's opposition to his second motion for writ of

execution . He indicates that he has not collected or executed on the judgment

because of his ignorance. (Id. at 1).

        In Delaware, there is no statute of limitations on judgments. See Mergenthaler

v. Triumph Mort. Co., 2018 WL 6177177, at *4 (Del. Super. Ct. Nov. 26, 2018). The

Delaware Supreme Court has held that 10 Del. C . § 5072 and similar statutes simply

require a judgment creditor to move to refresh a judgment after the specified time period

before furtherexecuting on the judgment.       See Mergenthaler, 2018 WL 6177177 , at *4

n.16 . Under Delaware law, when a civil judgment is entered in the SuperiorCourt 2 and

remains unsatisfied after five years , the judgment creditor (i.e. , Plaintiff) must file a

motion to renew the judgment before continuing to execute on the judgment. See

Mergenthaler, 2018 WL 6177177 , at *2 (citing Delaware Acceptance Corp. v.

Schatzman, 2018 WL 526596 (Del. Jan . 23 , 2018); 10 Del. C. § 5072 ; Del. Super. Ct. R.

69).

        Motions to refresh a judgment are "not unusual" and "[n]ormally these motions go

uncontested and the act of granting the motions becomes fairly routine." LVNV


2
 Had Plaintifffiled th is 42 U .S.C § 1983 action in a Delaware court, the appropriate
court would have been Superior Court.

                                               6
    Case 1:93-cv-00547-RGA Document 86 Filed 06/08/20 Page 8 of 9 PageID #: 94



Funding, LLC v. Knott, 2012 WL 6853516 , at *1 (Del. Super. Ct. Dec. 24 , 2012). By

proceeding through a motion to refresh the judgment, the creditor assumes the burden

to show that the judgment should be refreshed. Knott v. LVNV Funding, LLC, 95 A.3d

13, 21 (Del. 2014).   "[T]the requirement of a motion to refresh gives the   DCourt the
discretion not to refresh a judgment if a creditor has not acted with diligence or if there is

some basis for concluding that continued enforcement of the judgment would be

inequitable." Id. at 19.

        Here, Plaintiffs actions (or, more properly, inaction) are the antithesis of

diligence. He did not move to refresh the December 1996 judgment until March 2020,

and then only in reply to Defendant's opposition to Plaintiffs second motion forwrit of

execution. Plaintiff's excuse for failing to refresh the judgment is "because of his

ignorance." He asks for the Court's forgiveness and that he be permitted to refresh the

judgment pu rsuantto all applicable rules and procedures.

       The Court is cognizant of Plaintiff's prose status. Plaintiff's professed

ignorance, however, does not explain his lack of diligence in seeking to refresh the

judgment. Judgmentwas entered on December 5, 1996. (D .I. 63). After Plaintiff

unsuccessfully sought a writ of execution on May 16, 2001 (0.1. 67) through a letter to

the Clerk of Court,3 he took no action until September 25, 2018 (0 .1. 72) when he filed a

motion for writ of execution , and then took no further action until September 5, 2019 ,

some nine months after the first motion for writ of execution (D .I. 74 , 75). Even then ,

he did not move to refresh the judgment, and waited until March 6, 2020 to do so.




3In May 2001 , the judgment was not yet five years old and , therefore, it was not
necessary for Plaintiff to refresh the judgment.

                                              7
  Case 1:93-cv-00547-RGA Document 86 Filed 06/08/20 Page 9 of 9 PageID #: 95



Plaintiff provides no explanation for his delay. Accordingly, the Court finds that Plaintiff

failed to act with diligence in moving to refresh the 1996 judgment.

      Therefore , the Court exercises its discretion and will deny Plaintiff's motion to

refresh the judgment.

IV.   CONCLUSION

      For the above reasons, the Court will deny Plaintiff's second motion for writ of

execution and motion to refresh judgment.

      An appropriate Order will be entered.




                                             8
